Citation Nr: 9903201	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  93-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds to the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from May 1967 to May 1969.  

The appeal arises from a rating decision dated in January 
1992 in which the Regional Office (RO) essentially denied an 
increased rating for residuals of shell fragment wounds to 
the back.  The veteran subsequently perfected an appeal of 
that decision; and the Board of Veterans' Appeals (Board) 
remanded the case in July 1995 and April 1997.  

The Board notes that the RO denied service connection for a 
low back disorder with numbness of the right leg secondary to 
shell fragment wound of the back in a rating decision dated 
in February 1993.  Notice of that decision and the right to 
appeal said decision was sent to the veteran in March 1993; 
and, a notice of disagreement was not received.  38 C.F.R. 
§ 3.103(f) (1998).  In a letter received in December 1996, 
the veteran indicated that he was claiming that his back 
problems were due to having fallen when he sustained the 
service-connected residuals of shell fragment wounds to the 
back rather than to the wounds themselves.  Thus, the veteran 
may be seeking to file a claim for entitlement to service 
connection for a low back disorder which had its onset in 
service.  That matter is referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The residuals of shell fragment wounds to the back are 
productive of no ascertainable impairment.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
shell fragment wounds to the back are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.56, 4.59, Part 4, Diagnostic Codes 5292, 5319-5323, 
7803-7805 (1998). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
increased evaluation for residuals of shell fragment wounds 
to the back is well-grounded within the meaning of 38 
U.S.C.A. § 5107, that is, the claim is plausible, meritorious 
on its own or capable of substantiation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board further finds that the 
Department of Veterans Affairs (VA) has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service records show that the veteran received fragmentation 
wound to the back and right leg as a result of hostile action 
in Vietnam.  After service, a VA examination in June 1970 
revealed scattered punctate scars to the right of the level 
of the 10-12 thoracic vertebrae and those scars showed no 
evidence of infection, induration or drainage.  There was 
normal range of motion at the cervical and lumbar spine; and 
there was an increase in the usual lumbar lordosis.  X-rays 
of the dorsal and lumbar spine revealed no radiographic 
abnormalities.  

In a rating decision dated in July 1970, the RO granted 
service connection for shell fragment wound, superficial 
scars of the back, and assigned a noncompensable evaluation 
for that disability under the provisions of Diagnostic 
Code 7805 of the VA Schedule of Rating Disabilities, 
effective in May 1969.  38 C.F.R. Part 4.

At a RO hearing in August 1992, the veteran testified that 
his problems with his back when he was separated from service 
were very minimal.  He also indicated that he had been 
experiencing his current complaints for the previous 10 to 11 
years.  The Board will also discuss the pertinent medical 
evidence in evaluating the disability at issue.  

VA outpatient treatment records dated in the 1990's show 
treatment for back complaints, a history of low back pain 
beginning in service when the veteran stepped on a mine, flew 
up in the air and fell, and diagnoses of chronic back pain 
and osteoarthritis or degenerative joint disease.  A VA 
outpatient treatment record dated in August 1991 includes an 
assessment of osteoarthritis at L4-L5 with muscle spasm 
causing low back pain.  

At a VA orthopedic examination performed in October 1992, 
examination revealed tenderness over the lumbosacral area and 
some tenderness on deep palpation; however, no scars were 
visible.  The diagnosis was chronic low back syndrome with 
residual pain radiating down the right lower extremity-rule 
out radiculopathy at L4-5 and S1.  The examiner added that 
there was no evidence of any burns or scars in the 
lumbosacral area.  The veteran was also afforded a VA 
neurological examination in October 1992.  That examiner's 
impression was that the veteran had clinical indications of 
an L5-S1 radiculopathy, secondary probably to spondylitic 
disease which may be precipitated by a service injury in 
1967.  As noted above, a final rating decision in February 
1993 denied service connection for a low back disorder with 
numbness of the right leg secondary to shell fragment wound 
of the back.  

The veteran underwent a private medical examination in 
October 1995.  That examination revealed numerous small 
punctate scars compatible with his history of multiple 
shrapnel wounds on the posterior dorsal and lumbar areas.  
There was no evidence of any lumbar or gluteal atrophy.  The 
examiner reviewed October 1995 X-rays and reported that, 
while the X-rays involved the dorsolumbar spine and did not 
go below L-2, he did not note any significant abnormalities 
on those films.  The examiner also reported that he had 
reviewed the veteran's file and noted no activity between a 
1970 examination and 1990.  He also diagnosed degenerative 
joint disease of the lumbar spine with lumbar disc 
degeneration.  According to the examiner, "[I]n the absence 
of any interim information from 1970 through 1990, I am not 
able to state exactly what the cause of his present 
degenerative joint disease is."  

In a letter dated in October 1996, a private physician 
related that he had reviewed March 1996 X-rays of the lumbar 
spine.  That physician reported that the X-rays revealed no 
opaque foreign bodies and no shell fragments.  

The veteran underwent another VA examination in December 
1997.  The examiner discussed the veteran's history of shell 
fragment wound.  At that examination, the veteran complained 
of numbness in his right arm and back pain which had become 
progressively worse with numbness in his legs.  Examination 
revealed two one inch scars in the right lower back which 
were soft, freely movable and nonadherent.  The muscle 
underlying the scars was smooth with no signs of any fascial 
deficits or scarring, and there did not appeal to be any 
muscle involvement in the lumbar area. Additionally, there 
was no tenderness in the lumbar area.  Range of motion of the 
back was 80 degrees of flexion, 20 degrees of right and left 
bending and 10 degrees of extension.  The veteran had good 
heel and toe rising, and his pelvis was level.  He had good 
gluteal tone.  There were no reflex, sensory or motor 
deficits in the lower extremities.  The veteran's range of 
motion was, in the examiner's opinion, compatible with a 
person the veteran's age.  The examiner also related that the 
veteran had shown no sign of any muscle involvement due to 
the injury.  There was also no indication that there was 
increased fatigability upon asking the veteran to perform 
bending and straightening maneuvers.  He also had no weakness 
demonstrable in the musculature of the lower extremities when 
asked to do any toe/heel rising and ambulation.  It was the 
examiner's impression that the shrapnel wounds had nothing to 
do with the veteran's back condition and his back was most 
probably undergoing a normal process of degenerative joint 
disease compatible for a person of his age.   

With regard to muscle injuries, slight disability warrants a 
noncompensable evaluation and moderate disability warrants a 
10 percent or 20 percent evaluation under the provisions of 
Diagnostic Codes 5319-5323.  38 C.F.R. Part 4 (1996); 
38 C.F.R. Part 4 (1998).  The Board notes that the 
regulations regarding the evaluation of muscle injuries were 
changed while this appeal was pending.  However, in light of 
the evidence discussed above and as there were no substantive 
changes affecting evaluation of the disability at issue in 
this case, the Board finds that the veteran is not prejudiced 
by the Board considering evaluation of the disability at 
issue under the new regulations.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  The factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups due to gunshot or other trauma are found in 38 C.F.R. 
§ 4.56.  The factors establishing a slight disability of the 
muscles include:

Type of injury:  Simple wound of muscle 
without debridement or infection.

History and complaint:  Service 
department record of wound of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No consistent complaint of 
cardinal signs or symptoms of muscle 
disability, such as loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement.

Objective findings:  Minimum scar.  No 
evidence of fascial defect, atrophy or of 
impaired tonus.  No significant 
impairment of function and no metallic 
fragments retained in muscle tissue.

The factors establishing a moderate disability of the muscles 
include:

Type of injury:  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement or prolonged 
infection.

History and complaint:  Service 
department record or other sufficient 
evidence of in-service treatment of 
wound.  Record of consistent complaint of 
one or more of the cardinal signs or 
symptoms of muscle disability, such as 
loss of power, weakness, fatigue-pain, 
impairment of coordination and 
uncertainty of movement, particularly 
lowered threshold of fatigue, affecting 
the particular functions controlled by 
the injured muscles.  

Objective findings: Entrance and (if 
present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side. 

As the evidence discussed above shows, there is no probative 
evidence that the veteran's shell fragment wounds of the back 
were through and through or deep penetrating wounds of short 
track, without explosive effect of high velocity missile, or 
required debridement or caused prolonged infection.  Nor is 
there any probative evidence of consistent complaints of one 
or more of the cardinal signs or symptoms of muscle 
disability, such as those discussed above, which have been 
attributed to the service-connected injury.  Furthermore, 
there is probative evidence that there is no loss of deep 
fascia and there is no probative evidence of loss of muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side 
which has been attributed to the service-connected wounds.  
Additionally, the Board finds the December 1997 VA examiner's 
impression that the shrapnel wounds had nothing to do with 
the veteran's back condition very persuasive evidence against 
the claim for entitlement to an increased evaluation for 
residuals of shell fragment wounds to the back.  

The Board also notes that a 10 percent evaluation is 
warranted for a scar which is superficial, poorly nourished, 
with repeated ulceration, under Diagnostic Code 7803 or a 
scar which is tender and painful on objective demonstration 
under Diagnostic Code 7804.  The probative medical evidence 
is against finding that the scars from the service-connected 
shell fragment wounds to the back are poorly nourished, with 
repeated ulceration, or tender and painful on objective 
demonstration.  

Additionally, under Diagnostic Code 7805, scars will be rated 
based upon limitation of function of the part affected.  
38 C.F.R. Part 4.  Limitation of motion of the lumbar spine 
is evaluated under Diagnostic Code 5292.  Under that 
Diagnostic Code, a 10 percent evaluation is provided for 
slight limitation of motion of the lumbar spine.  However, 
the probative medical evidence attributes any limitation of 
motion of the back or other functional impairment of the back 
to nonservice-connected disorders.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Moreover, the probative medical evidence shows that the 
veteran's service-connected residuals of shell fragment 
wounds to the back are productive of no ascertainable 
impairment.  Therefore, the Board finds that the criteria for 
a compensable evaluation for residuals of shell fragment 
wounds to the back on the basis of scars productive of 
symptoms, functional impairment, and muscle disability.  
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, Part 4, 
Diagnostic Codes 5292, 5319-5323, 7803-7805.  The Board finds 
the medical evidence more probative than the veteran's 
contentions and testimony in determining what, if any, 
symptoms and impairment are due to the service-connected 
residuals of shell fragment wounds to the back and what 
symptoms and impairment are due to nonservice-connected 
disorders.  

The Board also notes that the United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a compensable rating for residuals of 
shell fragment wounds to the back.  


ORDER

The appeal is denied.  


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


